COX, Judge
(dissenting):
I disagree with my Brothers on several grounds. First, I agree with the military judge that, prior to and during the parking lot conversation on October 1, 1987, appellant was “not ... a suspect of a criminal offense,” within the meaning of Article 31(b), Uniform Code of Military Justice, 10 USC § 831(b). Thus, Agent Taylor was not required to advise appellant of his Article 31 rights.
Article 31(b) states:
No person subject to this chapter may interrogate, or request any statement from, an accused or a person suspected of an offense without first informing him of the nature of the accusation and advising him that he does not have to make any statement regarding the offense of which he is accused or suspected and that any statement made by him may be used as evidence against him in a trial by court-martial.
(Emphasis added.)
As of October 1, 1987, Agent Taylor had absolutely no basis to suspect that a larceny or conversion of the paychecks had in fact occurred. Taylor knew only that appellant was short of cash and may have written some bad cheeks on a private checking account. On the other hand, appellant had already surrendered two of the three checks and had given Taylor a plausible explanation for the whereabouts of the third check. Certainly Taylor was prudent in seeking to remove this final temptation from appellant; however, he could have had no basis to suspect, in the sense of Article 31(b), that the last check had already been converted.
Whether Taylor subjectively suspected appellant had committed an offense (as opposed to being merely cautious) is a pure question of fact. The military judge’s findings in this regard, specifically affirmed by the Court of Military Review [unpub. op. (Nov. 28, 1989)], should be conclusive on this record: Taylor did not suspect appellant of having actually committed an offense.*
Whether Taylor should have suspected, that appellant had committed an offense is, I take it, the “legal conclusion” my Brothers cite. I read these facts in total agreement with the military judge: absolutely the earliest moment Taylor should have suspected that appellant had converted the check was after the parking lot conversation on October 1, when appellant stated he could not find the check and may have either inadvertently thrown it away or deposited it. Even then, the explanation given was exculpatory, containing a denial of mens rea. Thus in my view, as a matter of law, appellant was not a suspect within the meaning of Article 31(b) on October 1, 1987, in the Montgomery Ward parking lot, when Taylor asked him for the check. Therefore, it was not until after appellant’s response that Taylor was obligated to advise appellant of his Article 31(b) rights.
My reasoning for concluding that appellant was not a suspect is further buttressed by my understanding of the purpose of the contact between Taylor and appellant. In United States v. Loukas, 29 MJ 385 (CMA 1990), Chief Judge Sullivan and I set forth our views that the warning requirement of Article 31(b) was implicated only when the inquiry was a part of a law-enforcement or disciplinary investigation. 29 MJ at 387-89 *111(Sullivan, J.); 390-91 (Cox, J., concurring). Here, although Taylor was a law-enforcement officer, so was appellant. Indeed, the communication between the two arose out of a law-enforcement operation in which both participated. Appellant was a temporary custodian of certain property. Taylor was the party to whom appellant had the duty to deliver the property. Taylor was seeking return of the property; he was not even asking for a statement. As I perceive the facts, Taylor was not investigating crime. Under Article 31(b) and Loukas, he had no duty to advise appellant of his rights.
Finally, I disagree with my Brothers as to the necessity of a remand. It is clear to me that, regardless of the foregoing, appellant was not prejudiced by admission of his October 1 statements. Appellant’s defense at trial was that he had mistakenly cashed the check. There was no doubt that the check had been cashed and that appellant had cashed it. The only issue was his mens rea. All of appellant’s pretrial statements, including that of October 1, were to the same effect — that whatever had become of the check, appellant had no intent wrongfully to convert it. The court-martial disbelieved that appellant mistakenly cashed the check. His statement on October 1 that he could not find it because either he had mistakenly thrown it out or mistakenly deposited it was entirely consistent with his lack of mens rea defense. Even if the statement should not have been admitted, appellant could not have been prejudiced. Art. 59(a), UCMJ, 10 USC § 859(a).
I would affirm the decision of the United States Army Court of Military Review.

 The military judge clearly understood the legal test to be applied to the facts, as follows:
The test for making this determination is objective in nature; that is whether the interrogating official, Special Agent Taylor, believed or reasonably should have believed that Staff Sergeant Good committed an offense.